Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Seth Yoser, M.D.
(O.L. No. 4-10-403 16-9),

Petitioner,
v.
The Inspector General.
Docket No. C-11-240
Decision No. CR2400

Date: July 15, 2011

DECISION

This matter is before me on the Inspector General’s (1.G.’s) Motion for Summary
Disposition affirming the I.G.’s determination to exclude Petitioner Seth Yoser, M.D.,
from participation in Medicare, Medicaid, and all other federal health care programs for a
period of 15 years. The I.G.’s Motion and determination to exclude Petitioner are based
on section 1128(a)(1) of the Social Security Act (Act), 42 U.S.C. § 1320a-7(a)(1). The
undisputed facts of this case demonstrate that the minimum five-year exclusion must be
imposed, and that the I.G.’s determination to enhance that period to 15 years, based on
the aggravating factors found at 42 C.F.R. § 1001.102(b)(1), (2), (5), and (9), is
reasonable. Accordingly, I grant the 1.G.’s Motion for Summary Disposition.

I. Procedural Background

Between June 1994 and March 2010, Petitioner Seth Yoder, M.D., was licensed to
practice medicine by the State of Tennessee. Between 2005 and 2008 he treated diseases
of the eye as part of a group practice known as Eye Specialty Group (ESG), formerly
known as Vitreoretinal Foundation (VRF).
In May 2009 Petitioner was charged with a series of federal crimes. An Information filed
in the United States District Court for the Western District of Tennessee, charged
Petitioner with 10 counts of Mail Fraud, in violation of 18 U.S.C. § 1341, two counts of
Wire Fraud, in violation of 18 U.S.C. § 1343, and 23 counts of Unlicensed Wholesale
Distribution of Prescription Drugs, in violation of 21 U.S.C. §§ 331(t), 333(b)(1)(D), and
353(e)(2)(A).

Petitioner appeared in the United States District Court with present counsel on July 15,
2009 and pleaded guilty to all 35 counts of the Information. He was sentenced on
February 18, 2010 to a 42-month term of imprisonment to be followed by two years’
supervised probation. In addition, he was ordered to pay restitution in the sum of
$400,000, a criminal fine of $10,000, and a special assessment of $3500.

The Tennessee Board of Medical Examiners (TBME) revoked Petitioner’s license to
practice medicine in its Consent Order of March 16, 2010. Petitioner and present counsel
signed the Consent Order. The TBME’s action was based explicitly on Petitioner’s
conviction, and the Consent Order included language finding that Petitioner’s crimes
were directly related to his practice of medicine, and were in violation of the Tennessee
Medical Practice Act, TENN. CODE ANN. § 63-6-101.

On November 30, 2010 the I.G. notified Petitioner that, based on his conviction, he was
to be excluded pursuant to the terms of section 1128(a)(1) of the Act for a period of 15
years. The I.G. notified Petitioner that the mandatory minimum five-year period of
exclusion was enhanced based on the presence of four aggravating factors. Acting
through present counsel, Petitioner sought review of the I.G.’s determination on January
27, 2011.

Pursuant to 42 C.F.R. § 1005.6, I attempted to convene a prehearing conference by
telephone on February 28, 2011. That attempt was unsuccessful. In order to avoid
further delay in establishing in a speedy, orderly, and fair manner procedures best suited
for addressing the issues presented by this case, I entered my Order of March 1, 2011.

In that Order I noted that it appeared likely this case could be decided in the context of a
motion for summary disposition filed by the I.G., and based on the parties’ written
submissions. Paragraph 9 of that Order set out the standards and procedures by which
summary disposition practice would proceed, and paragraph 3 assured the parties of a full
evidentiary hearing if circumstances warranted. By that Order I also established a
schedule for the submission of documents and briefs.

At paragraph 5(d) of that Order Petitioner was given the option of either filing a

Response Brief — the final brief in the exchange — or of giving notice of his intent not
to file such a brief. Petitioner submitted neither: he filed no Response Brief nor did he
give notice of his intent not to file. In those circumstances, paragraph 8 of the Order of
March 1, 2011, provided for the closure of the record in this case for purposes of 42
C.F.R. § 1005.20(c) on June 8, 2011.

The evidentiary record on which I decide the issues before me contains 14 exhibits. The
1.G. proffered 10 exhibits marked I.G. Exhibits 1-10 (1.G. Exs. 1-10). Petitioner
proffered four exhibits with his April 28, 2011 Answer Brief. They were originally
marked Petitioner’s Exhibits A-D, and were returned to be re-marked in compliance with
paragraph 10 of the March 1, 2011 Order and CRDP § 9. They were resubmitted marked
Petitioner’s Exhibits 7-10 (P. Exs. 7-10), still not compliant with CRDP § 9. In the
interests of avoiding further delay, I have not required Petitioner to re-mark them again.
In the absence of objection, I have admitted all proffered exhibits as designated by the
offering party.

II. Issues

The legal issues before me are limited to those set out at 42 C.F.R. § 1001.2007(a)(1). In
the context of this record, they are:

a. Whether the LG. has a basis for excluding Petitioner from participating
in Medicare, Medicaid, and all other federal health care programs pursuant
to section 1128(a)(1) of the Act; and

b. Whether the length of the proposed period of exclusion is unreasonable.

These issues must be resolved in favor of the I.G.’s position. Section 1128(a)(1) of the
Act mandates Petitioner’s exclusion, for his predicate conviction is not in dispute. A
five-year period of exclusion is the minimum period established by section 1128(c)(3)(B)
of the Act, 42 U.S.C. § 1320a-7(c)(3)(B). The enhancement of that period to 15 years is
not unreasonable because the four aggravating factors relied on by the I.G. found in 42
C.F.R. § 1001.102(b)(1), (2), (5) and (9) are fully established in the record, and because
Petitioner has not demonstrated any mitigating factor that would reduce the proposed
period of exclusion.

III. Controlling Statutes and Regulations

Section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), requires the exclusion from
participation in Medicare, Medicaid, and all other federal health care programs of any
individual or entity convicted of a criminal offense related to the delivery of an item or
service under title XVIII of the Act (the Medicare program) or any state health care
program. The terms of section 1128(a)(1) are restated in similar language at 42 C.F.R.
§ 1001.101(a).

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual . . . by a Federal . . . court,” Act

§ 1128(4)(1); “when there has been a finding of guilt against the individual ... by a
Federal . . . court,” Act § 1128(i)(2); or “when a plea of guilty . . . by the individual . . .
has been accepted by a Federal . . . court,” Act § 1128(i)(3). These definitions are
repeated at 42 C.F.R. § 1001.2.

An exclusion based on section 1128(a)(1) is mandatory and the I.G. must impose it for a
minimum period of five years. Act § 1128(c)(3)(B), 42 U.S.C. § 1320a-7(c)(3)(B). The
regulatory language of 42 C.F.R. § 1001.102(a) affirms the statutory provision. The
mandatory minimum period of exclusion may be enhanced in some limited circumstances
and on the I.G.’s proof of certain narrowly-defined aggravating factors listed at 42 C.F.R.
§ 1001.102(b). In this case, the LG. relies on the four aggravating factors set out at 42
C.F.R. § 1001.102(b)(1), (2), (5) and (9) in seeking to enhance the period of Petitioner’s
exclusion to 15 years.

In cases such as this, where the I.G. proposes to enhance the period of exclusion by
relying on any aggravating factors, a petitioner may attempt to limit or nullify the
proposed enhancement through proof of certain mitigating factors, carefully defined at 42
C.F.R. § 1001.102(c)(1)-(3). In this case, Petitioner claims the benefit of the mitigating
factor set out at 42 C.F.R. § 1001.102(c)(3)(ii). Petitioner bears the burden of proof
regarding mitigating factors by a preponderance of the evidence. 42 C.F.R. § 1005.15(b)
and (c).

IV. Findings and Conclusions
I find and conclude as follows:

1. On his accepted plea of guilty on July 15, 2009, in the United States District Court for
the Western District of Tennessee, Petitioner Seth Yoser, M.D., was found guilty of 10
counts of Mail Fraud, in violation of 18 U.S.C. § 1341, two counts of Wire Fraud, in
violation of 18 U.S.C. § 1343, and 23 counts of Unlicensed Wholesale Distribution of
Prescription Drugs, in violation of 21 U.S.C. §§ 331(t), 333(b)(1)(D), and 353(e)(2)(A).
1G. Exs. 2, 3, 4, 5.

2. Petitioner was sentenced on his guilty plea in the United States District Court on
February 18, 2010. As part of his sentence, Petitioner was ordered to serve a 42-month
term of imprisonment, and was ordered to pay restitution in the sum of $400,000. I.G.
Exs. 4, 5, 7; P. Ex. 9.

3. The judgment of conviction, finding of guilt, and accepted plea of guilty described
above in Findings | and 2 constitute a “conviction” within the meaning of sections
1128(a)(1) and 1128(i)(1), (2), and (3) of the Act, and 42 C.F.R. § 1001.2.
4. A nexus and a common-sense connection exist between the criminal offenses to which
Petitioner pleaded guilty and of which he was convicted, as noted above in Findings 1, 2
and 3, and the delivery of an item or service under the Medicare program. I.G. Exs. 2, 3,
5, 8; P. Ex. 9; Berton Siegel, D.O., DAB No. 1467 (1994).

5. By reason of Petitioner’s conviction, a basis exists for the 1.G.’s exercise of authority,
pursuant to section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), to exclude
Petitioner from participation in Medicare, Medicaid, and all other federal health care
programs.

6. As a consequence of the same set of circumstances that served as the basis for the
conviction and exclusion described above, Petitioner has been the subject of an adverse
action by the Tennessee Board of Medical Examiners, to-wit: the revocation of his
license to practice medicine in the State of Tennessee effective March 16, 2010. I.G. Ex.
6.

7. Because the acts resulting in Petitioner’s conviction caused a financial loss to a
government program of more than $5000, the aggravating factor set out at 42 C.F.R.
§ 1001.102(b)(1) is present.

8. Because the acts that resulted in Petitioner’s conviction were committed over a period
of one year or more, the aggravating factor set out at 42 C.F.R. § 1001.102(b)(2) is
present.

9. Because Petitioner was sentenced to a term of imprisonment, the aggravating factor
set out at 42 C.F.R. § 1001.102(b)(5) is present.

0. Because Petitioner has been the subject of an adverse action by the Tennessee Board
of Medical Examiners based on the same set of circumstances that served as the basis for
the conviction and exclusion described above, the aggravating factor set out at 42 C.F.R.
§ 1001.102(b)(9) is present.

1. None of the mitigating factors set out at 42 C.F.R. § 1001.102(c)(1)-(3) are present.
1G. Ex. 10; P. Ex. 10.

2. The I.G.’s exclusion of Petitioner for a period of 15 years is supported by fact and
law, is within a reasonable range, and is therefore not unreasonable. Findings 1-11
above.

3. There are no disputed issues of material fact and summary disposition is
therefore appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007);
Thelma Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).
V. Discussion

The essential elements necessary to support an exclusion based on section 1128(a)(1) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; and (2) the criminal offense must have been related to the delivery of an item or
service under Title XVIII of the Act (Medicare) or any state health care program.
Tamara Brown, DAB No. 2195 (2008); Thelma Walley, DAB No. 1367; Boris Lipovsky,
M.D., DAB No. 1363 (1992); Lyle Kai, R.Ph., DAB CR1262 (2004), rev'd on other
grounds, DAB No. 1979 (2005), aff’d sub nom. Kai v. Leavitt, Civ. No. 05-00514 (D.
Haw. July 17, 2006); see also Russell Mark Posner, DAB No. 2033, at 5-6 (2006).
Those two essential elements are fully demonstrated in the evidence before me, and their
demonstration is conceded by Petitioner.

Although the two elements essential to the basic exclusion are not the points on which
Petitioner rests his opposition to the I.G.’s actions, it may be helpful to point out briefly
the evidence of those two essential elements.

Petitioner’s conviction is shown by LG. Exs. 3, 4, and 5, and P. Ex. 9. His guilty pleas
were negotiated in terms set out in writing. 1.G. Ex. 3. The guilty pleas were tendered
and accepted on July 15, 2009, in satisfaction of the definition of “conviction” set out at
section 1128(i)(3) of the Act. I.G. Exs. 4, 5; P. Ex. 9. The judgment of conviction and
finding of guilt entered against him on February 23, 2010, satisfied the definitions of
“conviction” set out at sections 1128(i)(1) and 1128(i)(2) of the Act. LG. Ex. 5. The first
essential element is established by the record.

The language of the Information describes how “the defendant, Seth Yoser did
knowingly devise and intend to devise a scheme and artifice to defraud ESG, and
Medicare, in order to obtain money and property by means of false and fraudulent
representations, billings, and pretenses.” I.G. Ex. 2, at 2. The Information goes on to
assert that “It was further a part of said scheme that the diversion of said drugs by the
defendant, Yoser, would cause false billings to be submitted to Medicare, which would
ultimately be paid to ESG. As a result of the defendants actions, the false billings
submitted to Medicare totaled to approximately $1.6 millions.” I.G. Ex. 2, at 2-3. The
submission of false claims to the Medicaid or Medicare programs has been consistently
held to be a program-related crime within the reach of section 1128(a)(1). Douglas
Schram, R.Ph., DAB No. 1372 (1992); Dewayne Franzen, DAB No. 1165 (1990); Jack
W. Greene, DAB No. 1078 (1989), aff'd sub nom. Greene v. Sullivan, 731 F. Supp. 835
(E.D. Tenn. 1990). I find the facts of Petitioner’s offenses demonstrate the required
nexus and common-sense connection between the criminal acts and the Medicaid and
Medicare programs. Berton Siegel, D.O., DAB No. 1467. The second essential element
is established by the record.
The LG. relies on four aggravating factors set out at 42 C.F.R. § 1001.102(b)(1), (2), (5),
and (9) in seeking to enhance the period of Petitioner’s exclusion to 15 years. Petitioner
concedes the presence of two aggravating factors, but denies the existence of two others.

The aggravating factor at 42 C.F.R. § 1001.102(b)(2) is present when “[t]he acts that
resulted in the conviction, or similar acts, were committed over a period of one year or
more.” The Information to which Petitioner pleaded guilty is clear in its recitation that
the scheme underlying the convictions lasted from July 1, 2002 to May 12, 2008, and the
specific overt acts relating to the convictions occurred between April 14, 2004 and April
30, 2008. I.G. Ex. 2, at 2, 6, 8. Thus, the “period of time” aggravating factor is present
here. Petitioner does not argue otherwise.

The aggravating factor set out at 42 C.F.R. § 1001.102(b)(5) is present when the
“sentence imposed by the court included incarceration.” In this case, Petitioner was
sentenced to imprisonment for 42 months. I.G. Ex. 5, at 2; P. Ex. 9, at 2. The
“incarceration” aggravating factor is therefore present here. Petitioner does not contest
the proof of this aggravating factor.

The aggravating factor set out at 42 C.F.R. § 1001.102(b)(1) is present when there is a
showing of financial loss to a Government program or other entities of more than $5000.
Petitioner asserts that “the government did not sustain any financial loss by virtue of his
criminal acts.” P. Ans. Br., 6. In making this argument, Petitioner alleges the presence

of a genuine dispute as to an issue of material fact on the point. If such a genuine dispute
of material fact were present, it would place the issue beyond application of the summary
disposition mechanism. This record, however, reveals no such genuine dispute, and
amply demonstrates a loss to the Medicare program of as much as $1,600,000.

The parties have concentrated their debate of this point on three documents. The first
document, admitted as I.G. Ex. 5, is a copy of the United States District Court’s
Judgment in a Criminal Case, apparently signed by the United States District Judge on
February 23, 2010. It reflects that restitution of $400,000 was ordered paid to “Medicare
and Medicaid Services.” I.G. Ex. 5, at 5. It bears a filing stamp dated April 15, 2010.
The second document, admitted as P. Ex. 9, is captioned “REDACTED
*A*M*E*N*D*E*D* JUDGMENT IN A CRIMINAL CASE.” It bears no filing stamp,
but is generally similar to I.G. Ex. 5 except for one entry: the payee of the ordered
$400,000 restitution on this exhibit reads “*VRF EYE SPECIALTY GROUP.” P. Ex. 9,
at 5. Neither of these first two documents bears the United States District Judge’s
original signature. The third document, admitted as I.G. Ex. 7, is a printout of electronic
docket entries — obtained through the so-called PACER system — related to the
proceedings against Petitioner in the United States District Court.

Petitioner relies on the change in the restitution-payee from “Medicare and Medicaid
Services” to “*VRF EYE SPECIALTY GROUP” to support his argument that “the
government did not sustain any financial loss” as a result of his crimes. The I.G.’s
position relies on the PACER printout to argue that the Amended Judgment “was never
executed.” I.G. Reply Br., 4. The I.G. characterizes the handwritten notations dated
March 31, 2010 on the “Return” portion of the original Judgment, I.G. Ex. 5, at 2, and the
April 15, 2010 filing stamp as indicating that the original Judgment — and thus the
original restitution-payee — remains the controlling document in terms of the identity of
the restitution-payee.

I am not convinced that the I.G. has properly interpreted the PACER printout, the
handwritten notations on the “Return” portion of the original Judgment, or the
significance of the April 15, 2010 filing stamp on the original Judgment. It seems much
more likely that the handwritten notations reflect the United States Marshal’s delivery (or
Petitioner’s surrender) to the Federal Correctional Institution at Memphis, Tennessee, on
March 31, 2010. I.G. Ex. 5, at 2. The April 15, 2010 filing stamp would be the logical
result of the United States Marshal’s filing of his copy of the original Judgment as proof
that the order of imprisonment had been executed. The PACER printout adds nothing to
clarify any of this: IG. Ex. 5 bears imprints identifying it as documents 22 and 29 in the
PACER list, and P. Ex. 9 has a similar imprint identifying it as PACER document 27, but
the dates and other entries on the PACER list show that six other documents were filed
between February 18 and April 15, 2010. Although some are described in terms that
suggest they might be helpful in understanding the situation, none have been proffered.
Thus, whether the original Judgment or the Amended Judgment represents the true
identity of the restitution-payee is impossible to determine on this record, and I explicitly
decline to rely on either. There are, however, other avenues to resolution of the “loss to
government program” question, and they do not require the weighing or evaluation of
competing evidence.

The first avenue begins with the May 12, 2009 Information, I.G. Ex. 2. That document
sets out an elaborate scheme by which Petitioner diverted prescription drugs — Visudyne
or Lucentis — from patients to himself in order that he might re-sell them. The drugs
were paid for by Medicare, I.G. Ex. 2, at 1; Medicare paid for them on the basis of
Petitioner’s false billings, I. G. Ex. 2, at 2-3; and “the false billings submitted to Medicare
totaled to approximately $1.6 millions.” I.G. Ex. 2, at 3. Specific transactions involving
mail fraud are itemized in the first 10 counts of the Information, and none involves less
than $39,000.

Now, the guilty pleas tendered by Petitioner were the result of negotiations, P. Ans. Br.,
4. The July 15, 2009 Plea Agreement reflects his and his attorney’s understanding of the
charges. LG. Ex. 3. It is significant that both Information and Plea Agreement were
executed well after Petitioner had agreed to cooperate with authorities in April 2009, for
that sequence makes it clear that Petitioner was perfectly aware of his exposure to
criminal charges and sanctions, and of what their exact bases and dimensions might be.
And so, in proffering a knowing and counseled guilty plea to the entire Information, he
admitted and bound himself by all the factual allegations set out in it, including the
alleged loss to Medicare of approximately $1,600,000. Susan Malady, R.N., DAB No.
1816 (2002); see also Dr. Frank R. Pennington, M.D., DAB No. 1786 (2001).

The second avenue begins with a Settlement Agreement executed well after the
negotiated Information was filed and Petitioner’s negotiated pleas accepted, and while
Petitioner awaited his eventual sentencing. I.G. Ex. 8. It was signed by Petitioner and
his present counsel on November 9 and 10, 2009 respectively, and Federal officials
signed it approximately one month later. LG. Ex. 8, at 13-14. Section II, paragraphs B
and C of the Settlement Agreement declare:

B. The United States contends that Dr. Yoser submitted or caused to be
submitted claims for payment to the Medicare Program (Medicare), Title
XVIII of the Social Security Act, 42 U.S.C. §§ 1395-1395hhh.

C. The United States contends that it has certain civil claims... against
Dr. Yoser for engaging in the following conduct during the period from
August 2006 to May 2008: improperly billing for the administration of one
vial of Lucentis to two patients, submitting multiple claims for the one vial
of Lucentis, when proper administration required that each patient be
administered one vial of Lucentis and any leftover be discarded... .

Section IIL, paragraphs 1 and 1(a) of the Agreement set out Petitioner’s response:

1. Dr. Yoser agrees to pay to the United States $1,600,000 (the
“Settlement Amount”). Dr. Yoser further agrees to pay $800,000 of the
Settlement Amount to the United States by electronic funds transfer
pursuant to written instructions to be provided by the United States. Dr.
Yoser agrees to make an electronic funds transfer of $800,000 no later than
30 days after the Effective Date of this Agreement.

a. The remaining sum, $800,000, is to be paid no later than one year or
earlier based on the sell of property located at 109 N. Main 1604/5,
Memphis, Tennessee 38103.

1G. Ex. 8, at 1-2.

Although provided an opportunity to do so, Petitioner has not offered to deny or explain
this Agreement, nor has he offered to argue that it is not conclusive evidence of the “loss
to government program” aggravating factor. On its face it is, and when considered in
combination with Petitioner’s guilty plea to the Information charging the same loss, it
10

leaves no room for genuine dispute as to the fact of government-program loss in excess
of $5000. The “amount of loss” aggravating factor is present here.’

The aggravating factor set out at 42 C.F.R. § 1001.102(b)(9) is present when a convicted
individual “has been the subject of any other adverse action by any . . . local government
agency or board, if the adverse action is based on the same set of circumstances that
serves as the basis for imposition of the exclusion.” Petitioner denies that this factor is
present, and “further disagrees that he has been convicted of any other offense besides
those which form the basis for the exclusion which resulted in adverse action by a local
government agency or board.” P. Ans. Br., 3. It may be best to analyze this
disagreement in the words Petitioner has chosen to frame it:

The voluntary loss of medical license is only an adverse action within the
meaning of 42 C.F.R. § 1001.102(b)(9) if the action is based on the same
set of circumstances that serve as the basis for imposition of the exclusion.
The exclusionary period of fifteen years in this matter is based upon loss to
the government, which did not occur and on healthcare fraud, which was
not included in the Information. Accordingly, the loss of license was
predicated on the conviction of Dr. Yoser of the unauthorized distribution
of pharmaceuticals and the use of wire and mail to transfer the monies
attendant to those transactions. At the very least, a fact issue has arisen
concerning this aggravating factor, and it should not be, as a matter of law,
an inescapable conclusion that the conviction in and of itself justifies the
fifteen year exclusion.

P. Ans. Br., 6-7.

Precisely what “fact issue has arisen concerning this aggravating factor” is simply not
apparent in this language, and as I have noted above, Petitioner declined the opportunity
to expand or refine it. The language quoted above seems to concede that when the
TBME suspended Petitioner’s license on March 16, 2010, its action was based on his
conviction of all the charges in the 35-count Information. Petitioner stipulated to the

' Petitioner’s sentencing hearing was initially set for November 5, 2009. LG. Ex. 4. He
signed the Settlement Agreement on November 9, 2009. LG. Ex. 8, at 14. The PACER
list of documents shows that the initial sentencing setting was vacated and continued on
November 4, 2009, and was continued twice more, on December 1, 2009 and January 26,
2010. LG. Ex. 7. This sequence of events might suggest that Petitioner’s sentencing was
first postponed to allow him to complete the Settlement Agreement, and later to
encourage his compliance with it. And if, as Petitioner claims, the true payee of his
$400,000 restitution was VRF, then VRF passed that exact sum on to the United States
pursuant to its own Settlement Agreement executed in May 2010. I.G. Ex. 9.
11

TBME that he was “convicted of felony charges of illegally and improperly committing
wire and mail fraud and improperly selling . . . non-narcotic legend drugs without a
proper license to do so.” IG. Ex. 6, at 2. Those are accurate descriptions of the crimes
identified in the Information and the United States District Court’s Judgment in a
Criminal Case. I.G. Exs. 2, 5; P. Ex. 9. Petitioner has offered no evidence or cogent
argument pointing to any other basis for the license revocation, and the TBME’s Consent
Order establishes that basis explicitly. I do not weigh or evaluate conflicting evidence on
the point because there is no conflicting evidence to be evaluated or weighed: all the
evidence shows that the “other adverse action” aggravating factor is present here.

Evidence relating to aggravating factors may be countered by evidence relating to any
mitigating factors set forth at 42 C.F.R. § 1001.102(c)(1)-(3). Here, Petitioner asserts that
in April 2009 he “participated with an investigation by the U. S. Attorney’s Office... and
cooperated . . . wore a wire and allowed recording of private conversations in an ongoing
investigation concerning pharmaceutical companies promoting off-label use.” P. Ans. Br.,
7; P. Ex. 10, at 2-4. Petitioner asserts that he is therefore entitled to claim benefit of the
mitigating factor set out at 42 C.F.R.

§ 1001.102(c)(3)(ii).

The mitigating factor Petitioner seeks to invoke may be claimed if:

(3) The individual’s or entity’s cooperation with Federal or State officials
resulted in —

(i) Others being convicted or excluded from Medicare, Medicaid and all
other Federal health care programs;

(ii) Additional cases being investigated or reports being issued by the
appropriate law enforcement agency identifying program vulnerabilities or
weaknesses; or

(iii) The imposition against anyone of a civil money penalty or
assessment under part 1003 of this chapter.

42 CFR. § 1001.102(c)(3).

Since Petitioner’s invocation of the mitigating factor is in the nature of an
affirmative defense, Petitioner bears the burden of proving it. This allocation of
the burden of proof is set out at 42 C.F.R. § 1005.15(b)(1). It is acknowledged in
Departmental Appeals Board (Board) decisions. Russell Mark Posner, DAB No.
2033; Stacey R. Gale, DAB No. 1941 (2004); Dr. Darren James, D.P.M., DAB
No. 1828, at 7-8 (2002); Barry D. Garfinkel, M.D., DAB No. 1572 (1996). And it
12

is particularly important that it be kept in mind now, given the procedural and
evidentiary context in which Petitioner’s claim of cooperation must be evaluated.

Petitioner’s willingness to assist authorities by cooperating in “an investigation by the
USS. Attorney’s Office . . .” in which he “wore a wire and allowed recording of private
conversations in an ongoing investigation” is not in and of itself a mitigating factor under
the regulation. Rather, the regulation requires that Petitioner’s activities must produce
positive results of a particularly-objective kind. The Board has made it plain that even
enthusiastic cooperation is not enough to invoke the mitigating factor unless it results in
the investigation of a new case or the issuance of a report. Hazem Garada, M.D., DAB
No. 2027 (2006); Marcia C. Smith, a/k/a Marcia Ellison Smith, DAB No. 2046 (2006);
Stacey R. Gale, DAB No. 1941.

Petitioner has offered no evidence whatsoever of any “significant or valuable cooperation
that yielded positive results . . . in the form of a new case actually being opened for
investigation or a report actually being issued.” Gale, DAB No. 1941, at 11. His
proffered evidence obviously fell short of that critical point when it failed to assert or
describe any such “positive results.” P. Ex. 10. But he certainly had reason and
opportunity to correct the deficiency if he could: the filing of I.G.’s Reply Brief put
Petitioner on notice that the I.G. denied the application of the mitigating factor because
no “positive results” had come of Petitioner’s cooperation. I.G. Reply Br., 6; 1.G. Ex. 10.
Nevertheless, although aware of the obvious need to plead facts that would create a
genuine issue as to the results of his cooperation, and although given an opportunity to do
so at paragraph 5(d) of the Order of March 1, 2011, Petitioner did nothing. He did not
file a Response Brief or proffer additional evidence, and thereby left the I.G.’s evidence
on the utter absence of “positive results” completely uncontradicted. As above, on this
point, I need not weigh or evaluate conflicting evidence about “positive results” because
there is no conflicting evidence to be considered. Petitioner’s only evidence of
cooperation is set out in P. Ex. 10, and nothing in that Exhibit so much as hints at positive
results in the form of a new case actually being opened or a report actually being issued.
All the evidence shows that no such results were derived from Petitioner’s cooperation.
I.G. Ex. 10. In the absence of such results, Petitioner is not entitled to claim the
mitigating factor set out at 42 C.F.R. § 1001.102(c)(3)(ii).

Petitioner maintains that the 15-year length of his exclusion is unreasonable. However,
the I.G.’s discretion in exclusion cases when weighing the importance of aggravating and
mitigating factors commands great deference when reviewed by an Administrative Law
Judge (ALJ). Jeremy Robinson, DAB No. 1905 (2004); Keith Michael Everman, D.C.,
DAB No. 1880 (2003); Stacy Ann Battle, D.D.S., et al., DAB No. 1843 (2002). The ALJ
may not substitute his or her own view of what period of exclusion might appear “best”
in any given case for the view of the I.G. on the same evidence; so long as the period
chosen by the LG. is within a reasonable range and is based on demonstrated criteria, the
ALJ must not alter it. Jeremy Robinson, DAB No. 1905; Joann Fletcher Cash, DAB No.

13

1725, at 20 (2000). The ALJ may reduce an exclusionary period only when she or he
discovers some meaningful evidentiary failing in the aggravating factors upon which the
1.G. relied, or when he or she discovers evidence reliably establishing a mitigating factor
not considered by the I.G. in setting the enhanced period. Jeremy Robinson, DAB No.
1905. Here, all four of the aggravating factors relied on by the I.G. have been established
as pleaded and Petitioner has not established the mitigating factor based on his
cooperation with authorities. Given these considerations, the I.G.’s determination to
enhance the term of Petitioner’s exclusion to 15 years is manifestly not unreasonable.
While comparisons with other cases are of limited utility and are certainly not
controlling, they can illustrate what a reasonable range has been understood to mean
when the ALJ examines a lengthy exclusion. Paul D. Goldenheim, M.D., et al., DAB
No. 2268, at 29 (2009). The length of this exclusion is well within a reasonable range
and is commensurate with the range established as reasonable in Russell Mark Posner,
DAB No. 2033; Stacey R. Gale, DAB No. 1941; Jeremy Robinson, DAB No. 1905;
Thomas D. Harris, DAB No. 1881 (2003); Fereydoon Abir, M.D., DAB No. 1764
(2001); Joann Fletcher Cash, DAB No. 1725.

Summary disposition is authorized by the terms of 42 C.F.R. § 1005.4(b)(12). Resolution
of a case by summary disposition is particularly fitting when settled law can be applied to
undisputed material facts. Marvin L. Gibbs, Jr., M.D., DAB No. 2279 (2009); Michael J.
Rosen, M.D., DAB No. 2096. The material facts in this case are undisputed and
unambiguous. They support summary disposition as a matter of settled law, and this
Decision issues accordingly.

VI. Conclusion

For the reasons set forth above, the I.G.’s Motion for Summary Disposition should be,
and it is, GRANTED. The I.G.’s exclusion of Petitioner Seth Yoser, M.D., from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of 15 years pursuant to the terms of section 1128(a)(1) of the Act, 42 U.S.C.

§ 1320a-7(a)(1), is sustained.

/s/
Richard J. Smith
Administrative Law Judge
